Citation Nr: 1646931	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for back disability.

2. Entitlement to service connection for stomach disability.

3. Entitlement to service connection for colon disability claimed as recurrent cecal volvulus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 1967, with periods of inactive duty in the Army National Guard of Mississippi.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A(c).

The Veteran underwent his period of initial active duty for training between January 1967 and April 1967, and thereafter served in the Army National Guard of Mississippi until August 1971.  The Veteran asserts that he was treated for stomach problems, including ulcers, during active and inactive duty training periods, between January 1967 and August 1971.  The Veteran has further asserted that he was not able to perform his duties due to his medical conditions for which he was discharged.  In addition, the Veteran asserted that shortly after discharge he was treated for recurrent cecal volvulus and that his physician linked this condition to service.

The Board notes that the Veteran's claims file includes service treatment records from 1967, but does not include any records related to his service in the Army National Guard with the exception of his discharge papers.  In addition, the record does not reflect any attempt to obtain the Veteran's National Guard records.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2015).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 
38 C.F.R. § 3.6 (a) and (d) (2015).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 
38 U.S.C.A. § 101 (22) (West 2014); 38 C.F.R. § 3.6 (c)(1) and (3) (2015).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 2014). 

On remand, the AOJ must attempt to obtain the Veteran's DD Form 214 and all available Army National Guard of Mississippi service records including service treatment records.  38 U.S.C.A. § 5103A(c) (West 2104); 38 C.F.R. § 3.159 (c)(2) (2015).
 
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain any Army National Guard of Mississippi service records for the veteran, including service treatment records, and should associate them with the claims file.  If the search for such records has negative results, the AOJ should document its efforts to obtain the records, and notify the Veteran of the inability to obtain the referenced records.

3.  Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

